Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000799
                                                       14-NOV-2012
                                                       08:07 AM


                       NO. SCPW-12-0000799

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

 TED SAKAI, INTERIM DIRECTOR, DEPARTMENT OF PUBLIC SAFETY, STATE
   OF HAWAI#I; SHARI KIMOTO; and JEANETTE BALTERO, Respondents.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
                   with Acoba, J., dissenting)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the October 9, 2012 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on November 2, 2012,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, November 14, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                      DISSENT BY ACOBA, J.
          I dissent and would grant the motion for
reconsideration because HRS § 353H-7 evinces a mandatory request.
                              /s/ Simeon R. Acoba, Jr.




                                2